Case 3:14-cv-00751-CWR-FKB Document 76-2 Filed 10/10/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
v. CIVIL ACTION NO. 3:14ev751
CWR-FKB
WILEY R, KUYRKENDALL, ET AL.
Defendants.
ORDER CONFIRMING SALE

AND DIRECTING DISTRIBUTION OF SALE PROCEEDS
This matter is before the Court upon the Motion of the United States to Confirm Sale and
Direct Distribution of Sale Proceeds. The Court having carefully considered the Motion and the
record in this case and otherwise being fully informed in the premises, it is hereby ORDERED,

DIRECTED, AND ADJUDGED as follows:

l. The Motion to Confirm Sale and Direct Distribution of Sales Proceeds is
GRANTED.
2. The sale at public auction on June 5, 2019, of the parcel of real property

comprising the land with all improvements and appurtenances thereon and thereunto at
200 Grandview Court, Peari, Mississippi, in Rankin County, Mississippi, to T&J Investments,
LLC for $210,000.00 is CONFIRMED, the property being more particularly described as
follows:

Lot 23, Patrick Farms, Phase One, Part Three, a subdivision according

to a map or plat thereof which is on file and of record in the office of

the Chancery Clerk of Rankin County at Brandon, Mississippi, in

Plat Cabinet C at slot 127, reference to which is hereby made in aid and
as a part of this description.

EXHIBIT

 
Case 3:14-cv-00751-CWR-FKB Document 76-2 Filed 10/10/19 Page 2 of 3

3, The Property Appraisal and Liquidation Specialists unit of the Internal Revenue

Service is DIRECTED to prepare and deliver a deed to the buyer of the property, T& J

Investments, at 510 Kersh Circle, Flowood, Mississippi 39232.

4, The Clerk of this Court is DIRECTED to distribute the $210,000.00 (plus any

interest thereon) in sale proceeds currently held in the Registry of this Court as follows:

(a)

(b)

(c)

First, to the United States, $1,734.26 for the expenses of sale, including
any expenses incurred to secure or maintain the property pending sale and
confirmation of the sale by the Court, by mailing a check in that amount
made payable to the “United States Treasury” to:

Katherine Young

IRS Advisor

1555 Poydras Street

Suite 220, Mail Stop 65

New Orleans, Louisiana 70112;

Second, to T&J Investments, LLC, $1,902.00 for ad valorem taxes of
Rankin County, Mississippi, that accrued on the property from January 1,
2019, through June 5, 2019, that will not be due and payable to the Tax
Collector of Rankin County until February |, 2020, by mailing a check in
that amount made payable to “T&J Investments, LLC” to:

T&J Investments, LLC

510 Kersh Circle

Flowood, Mississippi 39232;

Third, to the United States, the remainder of the sale proceeds in the

amount $206,363.74, plus any accrued interest, for application to the

unpaid balances of the federal income tax liabilities of Wiley Randolph
Case 3:14-cv-00751-CWR-FKB Document 76-2 Filed 10/10/19 Page 3 of 3

Kuyrkendall for tax years 2001 and 2002 by mailing a check made
payable to the “United States Treasury” to:
William E. Thompson
Department of Justice, Tax Division
Office of Review
Post Office Box 310
Washington, D.C. 20044
5. In addition to the distribution of this Order that will be made by filing the Order in
the ECF System maintained by the Clerk, the Clerk of this Court is instructed to mail a copy of
this Order to the following:
Wiley Randolph Kuyrkendall
1490 West Government Street
Unit 7
Jackson, Mississippi 39042
SO ORDERED , DIRECTED, AND ADJUDGED this day of ,

2019, in Jackson, Mississippi.,

 

CARLTON W. REEVES
UNITED STATES DISTRICT JUDGE
